Exhibit 10.3

December 6, 2013

Radiant Logistics, Inc.

405 114th Avenue, S.E.

Bellevue, WA 98004

Attn: Chief Financial Officer

 

  Re: Waiver of Piggyback Registration Rights

Ladies and Gentlemen:

We refer to (i) that certain Investor Rights Agreement dated as of December 1,
2011 (the “Agreement”) by and among Radiant Logistics, Inc. (the “Company”),
Caltius Partners IV, LP (“Caltius Partners”) and Caltius Partners Executive IV,
LP (together with Caltius Partners, “Caltius”) and (ii) Pre-Effective Amendment
No. 3 on Form S-1 Registration Statement filed by the Company with the United
States Securities and Exchange Commission on December 6, 2013, or any subsequent
amendment thereto, which covers the Company’s public offering of up to 1,150,000
shares of its Series A Cumulative Redeemable Preferred Stock, the proceeds of
which will be used to repay in full the Notes issued to Caltius pursuant to the
Investment Agreement (the “Proposed Offering”). Capitalized terms used in this
letter but not otherwise defined herein shall have the meanings assigned to them
in the Agreement.

The purpose of this letter is to confirm that Caltius hereby waives its
Piggyback Registration rights set forth in Section 3.2 of the Agreement with
respect to the Proposed Offering. The waiver contained in this letter is limited
to the Proposed Offering only and no other proposed registration of securities
by the Company under the Securities Act.

 

Very truly yours,

CALTIUS PARTNERS IV, LP

By: CP IV, LP, its general partner

By:  

/s/ Michael Kane

Name:   Michael Kane Title:   Managing Director

CALTIUS PARTNERS EXECUTIVE IV, LP

By: CP IV, LP, its general partner

By:  

/s/ Michael Kane

Name:   Michael Kane Title:   Managing Director

 

Cc: Stephen M. Cohen, Esq.

Kevin B. Scott, Esq.